Name: 2009/560/EC: Commission Decision of 22Ã July 2009 approving certain amended programmes for the eradication and monitoring of animal diseases and zoonoses for the year 2009 and amending Decision 2008/897/EC as regards the CommunityÃ¢ s financial contribution to certain Member States for programmes approved by that Decision (notified under document number C(2009) 5475)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  agricultural activity;  health;  European construction;  environmental policy;  business organisation;  management
 Date Published: 2009-07-25

 25.7.2009 EN Official Journal of the European Union L 194/56 COMMISSION DECISION of 22 July 2009 approving certain amended programmes for the eradication and monitoring of animal diseases and zoonoses for the year 2009 and amending Decision 2008/897/EC as regards the Communitys financial contribution to certain Member States for programmes approved by that Decision (notified under document number C(2009) 5475) (2009/560/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(5) and (6) and Article 25(1) and (2) thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Communitys financial contribution for programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) Commission Decision 2008/897/EC of 28 November 2008 approving annual and multi-annual national programmes and the financial contribution from the Community for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2009 and following years (2) approves certain national programmes and sets out the rate and maximum amount of the Communitys financial contribution for each programme submitted by the Member States. (3) Belgium, Denmark, Ireland, Spain, France, Latvia, Lithuania, the Netherlands, Portugal and Finland have submitted amended programmes for the eradication and monitoring of bluetongue. (4) The Commission has assessed those amended programmes from both the veterinary and the financial point of view. Those programmes were found to comply with relevant Community veterinary legislation and in particular with the criteria set out in Commission Decision 2008/341/EC of 25 April 2008 laying down Community criteria for national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses (3). Those amended programmes should therefore be approved. (5) Denmark, Spain, Italy, Luxembourg, the Netherlands, Portugal, Finland and the United Kingdom have submitted amended programmes for the monitoring of transmissible spongiform encephalopathies (TSE). (6) The Commission has assessed those amended programmes from both the veterinary and the financial point of view. Those programmes were found to comply with relevant Community veterinary legislation and in particular with the criteria set out in Decision 2008/341/EC. Those amended programmes should therefore be approved. (7) A multi-annual programme for the eradication of rabies was approved for Slovenia by Commission Decision 2007/782/EC of 30 November 2007 approving annual and multi-annual national programmes and the financial contribution from the Community for the eradication, control and monitoring of certain animal diseases and zoonoses, presented by the Member States for 2008 and following years (4). The second year of that programme was approved by Decision 2008/897/EC. (8) Slovenia has submitted an amended version of the programme for the second year of its multi-annual programme for the eradication of rabies. The Commission has assessed that amended programme from both the veterinary and the financial point of view. That programme was found to comply with relevant Community veterinary legislation and in particular with the criteria set out in Decision 2008/341/EC. That amended programme should therefore be approved. (9) The national programmes for the eradication and monitoring of bluetongue approved by Decision 2008/897/EC included the vaccination campaigns against that disease in 2009. However, the costs of vaccine administration were not included in the costs eligible for a financial contribution by the Community. (10) In view of the epidemiological situation in the Member States concerned, it is appropriate to include the costs of the vaccine administration in the costs eligible for a financial contribution by the Community. Consequently, it is appropriate to allocate additional funds for the financing of the programmes for the eradication and monitoring of bluetongue in those Member States, approved by Decision 2008/897/EC. (11) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (5), as recently amended by Commission Regulation (EC) No 103/2009 (6), provides for more stringent requirements to be complied with in the case of milk producing flocks infected with classical scrapie. (12) On 18 March 2009 Cyprus has submitted a new, multi-annual, programme for the monitoring and eradication of scrapie, adapted to that recent amendment of Regulation (EC) No 999/2001. That programme is to replace the national programme for the eradication of scrapie in that Member State for 2009, approved by Decision 2008/897/EC. (13) In view of this exceptional situation, Cyprus requested in the programme to obtain a financial participation above 50 % of the costs incurred in slaughtering animals infected with scrapie. The Commission has assessed that programme from both the veterinary and the financial point of view. That programme was found to comply with relevant Community veterinary legislation and in particular with the criteria set out in Decision 2008/341/EC. That programme should therefore be approved. (14) Due to the fact that a very high proportion of the ovine and caprine flocks in Cyprus are infected with scrapie, Cyprus is obliged to cull an exceptionally high number of animals in a short period of time, in order to comply with the requirements of the relevant Community legislation. (15) In view of this exceptional situation, it is appropriate to provide for a higher level of Community contribution to the programme for the monitoring and eradication of scrapie in that Member State. In addition, the cost of personnel specifically hired for carrying out tasks within the programme and the cost of destroying the carcasses should be included in the costs eligible for a Community financial contribution under that programme. (16) The approval of the amended programmes by this Decision has an impact on the amounts needed for carrying out the programmes, as approved under Decision 2008/897/EC. The maximum amount of Community financial contribution for certain programmes should be adjusted accordingly. (17) Decision 2008/897/EC should therefore be amended accordingly. (18) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The amended programmes for the monitoring of and eradication of bluetongue, submitted by Belgium on 29 January 2009, by Denmark on 20 April 2009, by Ireland on 16 February 2009, by Spain on 6 March 2009, by France on 2 February 2009, by Latvia on 20 February 2009, by Lithuania on 20 February 2009, by the Netherlands on 8 December 2008, by Portugal on 20 February 2009 and by Finland on 7 January 2009 are hereby approved for the period from 1 January 2009 to 31 December 2009. Article 2 The amended programmes for the monitoring of transmissible spongiform encephalopathies submitted by Denmark on 18 March 2009, by Spain on 7 April 2009, by Italy on 29 January 2009, by Luxembourg on 16 March 2009, by the Netherlands on 20 February 2009, by Portugal on 4 March 2009, by Finland on 27 February 2009 and by the United Kingdom on 26 January 2009 are hereby approved for the period from 1 January 2009 to 31 December 2009. Article 3 The second year of the multi-annual programme for the eradication of rabies, as amended, submitted by Slovenia on 23 April 2009 is hereby approved for the period from 1 January 2009 to 31 December 2009. Article 4 Decision 2008/897/EC is amended as follows: 1. in Article 4, paragraphs (2) and (3) are replaced by the following: 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out the vaccination, the laboratory tests for virological, serological and entomological surveillance and the purchase of traps and vaccines and shall not exceed: (a) EUR 4 450 000 for Belgium; (b) EUR 5 000 for Bulgaria; (c) EUR 2 350 000 for the Czech Republic; (d) EUR 50 000 for Denmark; (e) EUR 15 700 000 for Germany; (f) EUR 180 000 for Estonia; (g) EUR 800 000 for Ireland; (h) EUR 50 000 for Greece; (i) EUR 21 000 000 for Spain; (j) EUR 57 000 000 for France; (k) EUR 3 000 000 for Italy; (l) EUR 460 000 for Latvia; (m) EUR 0 for Lithuania; (n) EUR 510 000 for Luxembourg; (o) EUR 1 400 000 for Hungary; (p) EUR 5 000 for Malta; (q) EUR 50 000 for the Netherlands; (r) EUR 3 350 000 for Austria; (s) EUR 500 000 for Poland; (t) EUR 5 300 000 for Portugal; (u) EUR 250 000 for Romania; (v) EUR 910 000 for Slovenia; (w) EUR 820 000 for Finland; (x) EUR 1 550 000 for Sweden. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) for an ELISA test EUR 2,5 per test; (b) for a PCR test EUR 10 per test; (c) for the purchase of monovalent vaccines EUR 0,3 per dose; (d) for the purchase of bivalent vaccines EUR 0,45 per dose; (e) for the administration of vaccines to bovine animals EUR 1,50 per bovine animal vaccinated, regardless of the number and types of doses used; (f) for the administration of vaccines to ovine or caprine animals EUR 0,75 per ovine or caprine animal vaccinated, regardless of the number and types of doses used.; 2. in Article 9(2)(l), the amount EUR 1 800 000 is replaced by EUR 50 000; 3. in Article 13(2)(e), the amount EUR 370 000 is replaced by EUR 530 000; 4. the following Article 15a is inserted: Article 15a Scrapie 1. The multi-annual programme for the monitoring and eradication of scrapie submitted by Cyprus on 18 March 2009 is hereby approved for the period from 1 January 2009 to 31 December 2010. 2. The financial contribution by the Community shall be at the rate of: (a) 100 % of the costs to be incurred by Cyprus for carrying out rapid tests and primary molecular tests; (b) 75 % of the cost incurred by Cyprus for the compensation to owners for the value of their animals culled and destroyed in accordance with its programme for monitoring and eradication of scrapie; (c) 50 % of the costs of: (i) the analysis of samples for genotyping; (ii) the purchase of preparations used for euthanasing the animals; (iii) personnel specifically hired for carrying out tasks within the programme; (iv) destruction of the carcasses. 3. The maximum of the costs to be reimbursed to Cyprus for the programme referred to in paragraph 1 shall on average not exceed: (a) for tests carried out in ovine and caprine animals referred to in Part II of Chapter A of Annex III to Regulation (EC) No 999/2001 EUR 30 per test; (b) for primary molecular discriminatory tests carried out as referred to in point 3.2(c)(i) of Chapter C of Annex X to Regulation (EC) No 999/2001 EUR 175 per test; (c) for genotyping tests EUR 10 per test; (d) for culled sheep or goats 100 EUR per animal. 4. The amount to be committed for 2009 shall be EUR 5 400 000. 5. The amount to be committed for the year 2010 shall be decided taking into account the implementation of the programme in 2009. Article 5 This Decision is addressed to the Member States. Done at Brussels, 22 July 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. (2) OJ L 322, 2.12.2008, p. 39. (3) OJ L 115, 29.4.2008, p. 44. (4) OJ L 314, 1.12.2007, p. 29. (5) OJ L 147, 31.5.2001, p. 1. (6) OJ L 34, 4.2.2009, p. 11.